TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-13-00130-CV



   Neil Gallagher; Ronald R. Coleman; Steve Feeken; Gallagher Financial Group, Inc.;
  Michael Eastham; Fellowship Financial, LLC; Michael Castellano; Brian R. Cervanka;
     Global One Direct, LLC; David A. Shields; Marco Lopez; Salvatore Magaraci;
       Estate Protection Planning, Corp.; Reid Thorburn; Raymon Chadwick, Jr.;
           Walter C. Young; Creative Wealth Designs, LLC; Michael Woods;
          Secured Financial Strategies, LLC; and Wesley Davidson, Appellants

                                                v.

                                 The State of Texas, Appellee



   FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
  NO. D-1-GV-10-000454, HONORABLE GISELA D. TRIANA-DOYAL, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellants Neil Gallagher; Ronald R. Coleman; Steve Feeken; Gallagher Financial

Group, Inc.; Michael Eastham; Fellowship Financial, LLC; Michael Castellano; Brian R. Cervanka;

Global One Direct, LLC; David A. Shields; Marco Lopez; Salvatore Magaraci; Estate Protection

Planning, Corp.; Reid Thorburn; Raymon Chadwick, Jr.; Walter C. Young; Creative Wealth

Designs, LLC; Michael Woods; Secured Financial Strategies, LLC; and Wesley Davidson (Gallagher

Appellants) have filed a motion for voluntary dismissal of this appeal pursuant to settlement with

appellee, The State of Texas.

               Counsel for the Gallagher Appellants states that he has conferred with counsel for

additional appellants, who joined the Gallagher Appellants’ notice of appeal, James Craig Orr,
Jerry Neal Orr, John Todd Reagan, Frederick William Rust, Alternative Solutions Insurance

Services, Inc.; Benjamin Milks; Milks & Milks; Bridy S. Ikey; Catherine Sansing; Clement Ng;

Damien Pechacek; David Rice; Greg Chick; James Poe; James S. Ikey; Kenneth J. Franco;

Lighthouse Capital Preservation; Mike Ahlers; Mike Givilancz, Jr.; PC&S, LLC; Shawn Cornett;

Stephen J. Skijus; T.C. Weston; Mark Smith; Niche Investment Group; Razor Financial Services;

and Senior Retirement Planners, and these additional appellants join in the Gallagher Appellants’

motion for dismissal.

              We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).




                                             __________________________________________

                                             Jeff Rose, Justice

Before Justices Puryear, Rose, and Goodwin

Dismissed on Appellants’ Motion

Filed: September 6, 2013




                                                2